DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
In response to the Preliminary Amendment filed on May 26, 2020, claims 1-20 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method steps of “analyzing data from an application that the rendered image corresponds to”, “determining the initial row based at least in part on the analyzing the data”, “retrieving, from memory, image data representative of an image in a scan order, the scan order including pixels from one or more lines of pixels below a top-most line of pixels and above a bottom-most line of pixels corresponding to the image prior to the topmost line of pixels and the bottom-most line of pixels”, “generating display data for a display device based at least in part on the image data retrieved in the scan order”, “retrieving a subset of the image data corresponding to a middle line of pixels prior retrieving other subsets of the image data corresponding to any other line of pixels”, “alternating between first lines of pixels above the middle line and second lines of pixels below the middle line”, “retrieving a first subset of the image data corresponding to the first panel in a first scan order and a second subset of the image data corresponding to the second panel in a second scan order”, and “scanning out  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 3, 14-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the method steps of “analyzing data from an application that the rendered image corresponds to”, “determining the initial row based at least in part on the analyzing the data” (as per claim 3), “retrieving, from memory, image data representative of an image in a scan order, the scan order including pixels from one or more lines of pixels below a top-most line of pixels and above a bottom-most line of pixels corresponding to the image prior to the topmost line of pixels and the bottom-most line of pixels”, “generating display data for a display device based at least in part on the image data retrieved in the scan order” (as per claim 14), “retrieving a subset of the image data corresponding to a middle line of pixels prior retrieving other subsets of the image data corresponding to any other line of pixels” (as per claim 15), “alternating between first lines of pixels above the middle line and second lines of pixels below the middle line” (as per claim 16), “retrieving a first subset of the image data corresponding to the first panel in a first scan order and a second subset of the image data corresponding to the second panel in a second scan order” (as per claim 17), and “scanning out the image data in a scan order to generate display data, the scan order including an initial line of pixels corresponding to the rendered image prior to a top-most line of pixels corresponding to the NO NEW MATTER should be entered. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 3, 14-17 and 19, the references for the method steps of “analyzing data from an application that the rendered image corresponds to”, “determining the initial row based at least in part on the analyzing the data” (as per claim 3), “retrieving, from memory, image data representative of an image in a scan order, the scan order including pixels from one or more lines of pixels below a top-most line of pixels and above a bottom-most line of pixels corresponding to the image prior to the topmost line of pixels and the bottom-most line of pixels”, “generating display data for a display device based at least in part on the image data retrieved in the scan order” (as per claim 14), “retrieving a subset of the image data corresponding to a middle line of pixels prior retrieving other subsets of the image data corresponding to any other line of pixels” 
Claims 18 and 20 are rejected for incorporating the above errors from their respective parent claims by dependency.

Allowable Subject Matter
Claims 1, 2 and 4-13 are allowed.
Claims 3 and 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the drawings objection, set forth in this Office action.

REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows the combination of the structural method steps of the method (as per claims 1-13) or the combination of the structural elements of the system (as per claims 19 and 20), specifically, accessing image data representative of a rendered image; scanning out the image data in a scan order to generate display data, the scan order including a first pixel corresponding to an initial row of pixels from the rendered image prior to a second pixel corresponding to a top-most row of pixels from the rendered image; and transmitting the display data to a display device for display; or the combination of the structural method steps of the method (as per claims 14-18), specifically, retrieving, from memory, image data representative of an image in a scan order, the scan order including pixels from one or more lines of pixels below a top-most line of pixels and above a bottom-most line of pixels corresponding to the image prior to the topmost line of pixels and the bottom-most line of pixels; generating display data for a display device based at least in part on the image data retrieved in the scan order (emphasis added).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitsuki et al (US Pat. No. 5,754,234) discloses the moving picture decoding system.
Bacus et al (US Pat. No. 6,396,941 B1) teaches the method and apparatus for internet, intranet, and local viewing of virtual microscope slides.
Emmot (US Pub. No. 2003/0156114 A1) discloses the graphics processing system.
Jacobsen (US Pub. No. 2004/0196483 A1) teaches the line based parallel rendering.
Herceg et al (US Pub. No. 2006/0066621 A1) discloses the dynamic render algorithm selection.
Matsubara (US Pat. No. 7,646,927 B2) teaches the image processing and display scheme for rendering an image at high speed.

Van Nostrand et al (US Pub. No. 2015/0042669 A1) teaches the rotating display content on an electronic device.
Ahn et al (US Pub. No. 2015/0170561 A1) discloses the display device and method of driving the same.
Kumarasamy et al (US Pat. No. 9,639,788 B2) teaches the raster image processor methods and systems.
Suzuki (US Pub. No. 2017/0270393 A1) discloses the image processing apparatus, control method thereof, and storing medium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOE H CHENG/
Primary Examiner
Art Unit 2626